Title: To James Madison from Edward Carrington, 15 July 1791
From: Carrington, Edward
To: Madison, James


My dear Sir,
Richmond July 15. 1791
I have heard of your return from your Northern excursion, and hope you met every gratification in it that you wished.
Our Census is compleated, that is to say, the returns are all in, and are now under examination & correction. In their uncorrected State, they have been cast up, and amount to upwards of 740,000, producing a Net number after deducting 2/5ths. of Slaves of above 600,000. This information is for your satisfaction—you will readily perceive that it is too vague to be extended to many of your Freinds. The general return will come on in a very short time.
The Excise is gaining, I think, upon the minds of the people—some noise is made by a few but this daily loses its influence upon the great body of the Country. The product upon Country Stills will however be but small for the present year, the spring Frosts in most parts of the State cut off the Fruit intirely. We have met with no kind of difficulty in procuring the necessary Officers except what has arisen from the compensations to Collectors being too inconsiderable. Good Men have however undertaken the business, in contemplation of further provision, which it will be absolutely necessary to make.
Pardon me for troubling you with a little business—it seems that a regulation of the Treasury, requires that for drawing money, the applicant if he cannot attend in person, must appoint an agent to act for him. I have forwarded to the Auditor to whome I send this letter under Cover, an Account for Settlement, which appertains to me as Marshal for this district. Now Sir, you will add much to the many obligations heretofore confered, if you will be good enough to direct this business through the various Offices and receive whatever draft the Secretary may think proper to send here for the money, which inclose by post. I know how precious your time is and will not break in upon it, after my representative Mr. Giles returns to Congress. Inclosed is a power to transact this business as my agent agreably to the regulation of the Treasury. I am my dr sir your Affe. Freind & Servt.
Ed. Carrington
P. S. Being at Orange Court House on public business in June, your Father politely called on me & invited me to his House, where I spent a day very happily. He was in fine health.
